PER CURIAM.
Appellant Culberson has appealed the denial of his CrPR 1.850, 33 F.S.A., motion to vacate and set aside his conviction for the crime of manslaughter. This court earlier affirmed his conviction at 210 So.2d 248.
We have carefully studied appellant’s motion and brief, have reviewed the record and the law as it relates to the several points appellant has raised, and have concluded *364that the motion is wholly without merit and was properly denied. All of the points raised have either been previously disposed of on appellant’s direct appeal and are therefore res judicata, are not properly the subject of collateral attack, or are simply without merit.
Affirmed.
LILES, C. J., and HOBSON and Mc-NULTY, JJ., concur.